Judgment unanimously reversed on the law without costs, cross motion denied and judgment granted in accordance with the following Memorandum: We agree with Supreme Court that, as of the date of the accident, the automobile had been transferred by the insured and was owned by plaintiff. We disagree, however, that plaintiff was entitled to coverage under the automobile liability policy issued by defendant. That policy was issued to the former owner. Coverage arising out of the ownership, maintenance and use of the automobile terminated when the former owner transferred the automobile to plaintiff (see, Tyrnauer v Travelers Ins. Co., 15 AD2d 293, 296, affd 13 NY2d 613; Mason v Allstate Ins. Co., 12 AD2d 138). Thus, we grant judgment declaring that plaintiff is not an insured under the policy of insurance issued by Travelers Insurance Company. (Appeal from Judgment of Supreme Court, Cattaraugus County, Fee-man, Jr., J. — Declaratory Judgment.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.